Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the claims filed on August 22, 2019. Claim(s) 1-18 are currently pending and have been examined.

Claim Objections
Claim 1 objected to because of the following informalities:  “…processing circuitry configured to…”.  Appropriate correction is required. For examination purposes, the Examiner will interpret the claimed portion as “…processing circuitry configured to:…”.
  Claim 2 objected to because of the following informalities:  “…processing circuitry further configured to…”.  Appropriate correction is required. For examination purposes, the Examiner will interpret the claimed portion as “…processing circuitry further configured to:…”.
Claim 5 objected to because of the following informalities:  “…according to claim 2, wherein…”.  Appropriate correction is required. For examination purposes, the Examiner will interpret the claimed portion as “…according to claim 2, wherein:…”.
Claim 6 objected to because of the following informalities:  “…according to claim 2, wherein…”.  Appropriate correction is required. For examination purposes, the Examiner will interpret the claimed portion as “…according to claim 2, wherein:…”.
Claim 7 objected to because of the following informalities:  “…processing circuitry is configured to…”.  Appropriate correction is required. For examination purposes, the Examiner will interpret the claimed portion as “…processing circuitry is configured to:…”.
Claim 9 objected to because of the following informalities:  “…according to claim 7, wherein…”.  Appropriate correction is required. For examination purposes, the Examiner will interpret the claimed portion as “…according to claim 7, wherein:…”.
Claim 13 objected to because of the following informalities:  “…comprising processing circuitry configured to…”.  Appropriate correction is required. For examination purposes, the Examiner will interpret the claimed portion as “…comprising processing circuitry configured to:…”.
Claim 14 objected to because of the following informalities:  “…wherein the processing circuitry configured to…”.  Appropriate correction is required. For examination purposes, the Examiner will interpret the claimed portion as “…wherein the processing circuitry configured to:…”.
Claim 17 objected to because of the following informalities:  “…according to claim 14, wherein…”.  Appropriate correction is required. For examination purposes, the Examiner will interpret the claimed portion as “…according to claim 14, wherein:…”.
Claim 18 objected to because of the following informalities:  “…according to claim 14, wherein…”.  Appropriate correction is required. For examination purposes, the Examiner will interpret the claimed portion as “…according to claim 14, wherein:…”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-18 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1 recites search medical information stored in a storage, when accepting a search request of the medical information including a key being an item of information regarding a patient and a value being contents of the key from a user, and extract the medical information which matches a search condition as condition-matched medical information; extract the key and the value from the condition-matched medical information, calculate a matching rate being a proportion of the value included in the condition-matched medical information to the entire medical information stored in the storage, and determine that the value is idiosyncratic information when the matching rate is equal to or less than a threshold set with respect to the key; and determine whether or not the key of the value determined to include the idiosyncratic information corresponds to an essential key being a key which is essential in terms of a purpose of utilization. 
These limitations, as drafted, given the broadest reasonable interpretation, cover manual, human performance of the limitations that constitute Certain Methods of Organizing Human Activity but for the recitation of generic computer components. That is, other than reciting “processing circuitry configured to” perform these functions, nothing in the claim precludes the limitations from practically being performed by a human following rules or instructions or in the mind of a user. For example, but for the “processing circuitry configured to” language, the 
Claim 2 further defines user interaction with another person and does not involve more than a “Certain Method of Organizing Human Activity”. Claims 3-4 further define a person interacting with the values to either set or delete certain values and does not involve more than a “Certain Method of Organizing Human Activity”. 
Claim 7 recites a storage which stores medical information including a key being an item of information regarding a patient and a value being contents of the key; and processing circuitry configured to: search the medical information stored in the storage, when accepting a search request of the medical information from a user, and extract the medical information which matches a search condition as condition-matched medical information; extract the key and the value from the condition-matched medical information, calculate a matching rate being a proportion of the value included in the condition-matched medical information to the entire 
These limitations, as drafted, given the broadest reasonable interpretation, cover manual, human performance of the limitations that constitute Certain Methods of Organizing Human activity but for the recitation of generic computer components.  That is, other than reciting “processing circuitry configured to”, perform these functions, nothing in the claim precludes the limitations from practically being performed by a human following rules or instructions or in the mind of a user. For example, but for the “processing circuitry configured to” language the “search” function in the context of this claim encompasses a person accepting a request to search the medical information based on a specific patient and identifying medical information based on the request’s field. Finally, but for the “processing circuitry configured to” language, the “extract” function in the context of this claim encompasses a person identifying values to be utilized for calculating a matching rate, identify if the information is unique based on a predetermined threshold, and determining a first result. Similarly, but for the “processing circuitry configured to” language, the “determine” function in the context of this claim encompasses a person making a decision whether the value contains the information for utilization and determining a second result. If a claim limitation, under its broadest reasonable interpretation, covers manual, human performance of the limitation but for the recitation of 
Claims 8-9 further defines the tables that the person has access to and determining a second or first result and does not involve more than a “Certain Method of Organizing Human Activity”. Claim 11 further defines a person identifying the scope of the search request and determining a second result and does not involve more than a “Certain Method of Organizing Human Activity”. Claim 12 further defines a person identifying the scope of the search request and identify the matched term and extract the information d does not involve more than a “Certain Method of Organizing Human Activity”.
Claim 13 recites search medical information stored in a storage, when accepting a search request of the medical information including a key being an item of information regarding a patient and a value being contents of the key from a user, and extract the medical information which matches a search condition as condition-matched medical information; classify the keys included in the condition-matched medical information into a key which is essential and a key which is not essential in terms of a purpose of utilization, and delete the key which is not essential and a value corresponding to the key which is not essential from the condition-matched medical information to generate essential medical information; and extract the key and the value from the essential medical information, calculate a matching rate being a proportion of the value included in the essential medical information to the entire medical information stored in the storage, and determine that the value is idiosyncratic information when the matching rate is equal to or less than a threshold set with respect to the key.
These limitations, as drafted, given the broadest reasonable interpretation, cover manual, human performance of the limitations that constitute Certain Methods of Organizing Human 
Claim 14 further defines user interaction with another person and does not involve more than a “Certain Method of Organizing Human Activity”. Claims 15-16 further define a person interacting with the values to either set or delete certain values and does not involve more than a “Certain Method of Organizing Human Activity”. 
This judicial exception is not integrated into a practical application because the “processing circuitry” is recited at a high-level of generality (i.e., “The processing circuitry 20 is a processing unit which performs various kinds of processing such as anonymization processing 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer configured to perform above identified functions amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally, storing and retrieving data from memory is recognized as well-understood, routine, and conventional activity of a general-purpose computing device (Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)) as is displaying results of a rudimentary analysis (TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48). Merely adding well-understood, routine, and conventional activity of a general-purpose computing device to a judicial exception is insufficient to transform the claim into patent-eligibility. The claims are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Takahata et al. (U.S. Patent Pre-Grant Publication No. 2020/0286632) in view of Sevenster et al. (U.S. Patent Pre-Grant Publication No. 2019/0311810).
As per independent claim 1, Takahata discloses a medical information management apparatus, comprising processing circuitry configured to: extract the key and the value from the condition-matched medical information, calculate a matching rate being a proportion of the value included in the condition-matched medical information to the entire medical information stored 
While Takahata teaches an apparatus to extract the key and the value from the condition-matched medical information, calculate a matching rate being a proportion of the value included in the condition-matched medical information to the entire medical information stored in the storage, and determine that the value is idiosyncratic information when the matching rate is equal to or less than a threshold set with respect to the key; and determine whether or not the key of the value determined to include the idiosyncratic information corresponds to an essential key being a 
Sevenster teaches an apparatus for search medical information stored in a storage, when accepting a search request of the medical information including a key being an item of information regarding a patient and a value being contents of the key from a user, and extract the medical information which matches a search condition as condition-matched medical information (See Paragraphs [0040]-[0042]: A health record management component may extract health data from medical information, the health record management component may search the medical information for condition-specific health data, the health record management component may determine risk parameters by extracting information from multiple different types of information items of medical information, which the Examiner is interpreting to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the apparatus of Takahata to include search medical information stored in a storage, when accepting a search request of the medical information including a key being an item of information regarding a patient and a value being contents of the key from a user, and extract the medical information which matches a search condition as condition-matched medical information as taught by Sevenster. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Takahata with Sevenster with the motivation of improving user assessments (See Background of Sevenster in Paragraph [0002]).
As per independent claim 7, Takahata discloses a medical information management system, comprising: a storage which stores medical information including a key being an item of information regarding a patient and a value being contents of the key (See Paragraphs [0240]-[0247]: The master table stores the content that can store patient consent information, clinical information, and sample identification information and test request identification can also be stored, which the Examiner is interpreting the clinical information to encompass an item of information regarding a patient and a value being contents of the key.); and processing circuitry configured to: extract the key and the value from the condition-matched medical information, calculate a matching rate being a proportion of the value included in the condition-matched medical information to the entire medical information stored in the storage, and determine that the value is idiosyncratic information when the matching rate is equal to or less than a threshold set with respect to the key to generate a first determination result (See Paragraphs [0357]-[0358] and [0484]-[0489]: A process is described for identifying a user by name identification, the controller can calculate an evaluation value based on an evaluation function corresponding to the matching degree between the name identification source and the name identification destination for each key item of the input data, the controller can also classify the candidates for which the total evaluation value has been calculated based on a predetermined threshold value and the controller can output the information identified in the integrated database, which the Examiner is interpreting the user identification to encompass the key, the matching degree to encompass the matching rate, the predetermined threshold that classifies candidates to encompass determine that the value is idiosyncratic information when the matching rate is equal to or less than a threshold set with respect to the key, and the output the information identified in the integrated database to encompass a first determination result.); determine whether or not the key of the value 
While Takahata teaches a system a storage which stores medical information including a key being an item of information regarding a patient and a value being contents of the key; and processing circuitry configured to: extract the key and the value from the condition-matched medical information, calculate a matching rate being a proportion of the value included in the condition-matched medical information to the entire medical information stored in the storage, and determine that the value is idiosyncratic information when the matching rate is equal to or less than a threshold set with respect to the key to generate a first determination result; determine whether or not the key of the value determined to include the idiosyncratic information corresponds to an essential key being a key which is essential in terms of a purpose of utilization to generate a second determination result; and output the condition-matched medical information, the first determination result, and the second determination result, Takahata may not 
Sevenster teaches a system for processing circuitry configured to: search the medical information stored in the storage, when accepting a search request of the medical information from a user, and extract the medical information which matches a search condition as condition-matched medical information (See Paragraphs [0040]-[0042]: A health record management component may extract health data from medical information, the health record management component may search the medical information for condition-specific health data, the health record management component may determine risk parameters by extracting information from multiple different types of information items of medical information, which the Examiner is interpreting to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the system of Takahata to include search medical information stored in a storage, when accepting a search request of the medical information including a key being an item of information regarding a patient and a value being contents of the key from a user, and extract the medical information which matches a search condition as condition-matched medical information as taught by Sevenster. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Takahata with Sevenster with the motivation of improving user assessments (See Background of Sevenster in Paragraph [0002]).
As per claim 8, Takahata/Sevenster discloses the system of claim 7 as described above. Takahata further teaches the storage stores an essential key table holding the purpose of 
As per claim 9, Takahata/Sevenster discloses the system of claim 7 as described above. Takahata may not explicitly teach the storage stores a threshold table holding the threshold set with respect to the key, and the processing circuitry is further configured to obtain the threshold set with respect to the key from the threshold table stored in the storage to generate the first determination result.
Sevenster teaches a system for the storage stores a threshold table holding the threshold set with respect to the key (See Paragraph [0042]: Thresholds can be applied based on medical knowledge, user-configuration, or other factors, which the Examiner is interpreting to encompass a threshold table.), and the processing circuitry is further configured to obtain the threshold set with respect to the key from the threshold table stored in the storage to generate the first determination result (See Paragraph [0042]: Thresholds can be utilized to identify health predictions and determine a risk parameter from the extracted data, which the Examiner is interpreting the risk parameter to encompass the first determination result.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the system of Takahata to include the storage stores a threshold table holding the threshold set with respect to the key, and the processing circuitry is further configured to obtain the threshold 
As per claim 10, Takahata/Sevenster discloses the system of claim 7 as described above. Takahata further teaches wherein the processing circuitry is configured to output the condition-matched medical information, the first determination result, and the second determination result to the user (See Paragraphs [0451]-[0464]: A process is described for acquiring the determination results and displaying the results on a GUI, which the Examiner is interpreting to encompass the claimed portion.).
As per claim 11, Takahata/Sevenster discloses the system of claim 7 as described above. Takahata further teaches when the search request of the medical information is accepted from the user, the search request includes the purpose of utilization designated by the user (See Paragraphs [0274]-[0284]: The controller may give a data ID and a data type ID to each of the patient information, the clinical information on the patient, and the data related to the test results accepted by the integrated data management device from the terminal device, and a process is described for searching for an inputted search term, which the Examiner is interpreting to encompass the claimed portion.); and the processing circuitry is further configured to obtain the purpose of utilization in the search request to generate the second determination result (See Paragraphs [0274]-[0284]: The controller may give a data ID and a data type ID to each of the patient information, the clinical information on the patient, and the data related to the test results accepted by the integrated data management device from the terminal device, and a process is 
As per claim 12, Takahata/Sevenster discloses the system of claim 7 as described above. Takahata further teaches when the search request of the medical information is accepted from the user, the search request includes the search condition designated by the user (See Paragraphs [0482]-[0484]: Searches can be specified to search for relate information as a search key, which the Examiner is interpreting the search key to encompass the search condition.); and the processing circuitry is further configured to extract the medical information which matches the search condition in the search request (See Paragraph [0487]: The evaluation function is utilized for the perfect match function that calculates an evaluation value indicating whether or not the key item values of the name identification source and the name identification destination perfectly match.).
Claims 2-6 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Takahata et al. (U.S. Patent Pre-Grant Publication No. 2020/0286632) in view of Sevenster et al. (U.S. Patent Pre-Grant Publication No. 2019/0311810) in further view of Moore (U.S. Patent Pre-Grant Publication No. 2007/0106754).
As per claim 2, Takahata/Sevenster discloses the apparatus of claim 1 as described above. Takahata/Sevenster may not explicitly teach receive a confirmation result from the user, and perform anonymization processing on the condition-matched medical information when the confirmation result requests processing to perform anonymization.
Moore teaches an apparatus to receive a confirmation result from the user, and perform anonymization processing on the condition-matched medical information when the confirmation result requests processing to perform anonymization (See Paragraph [0275]: Anonymity can be 
As per claim 3, Takahata/Sevenster discloses the apparatus of claim 1 and Takahata/Sevenster/Moore discloses the apparatus of claim 2 as described above. Takahata/Sevenster may not explicitly teach wherein the processing circuitry is further configured to delete the value determined as the idiosyncratic information in the anonymization processing.
Moore teaches an apparatus wherein the processing circuitry is further configured to delete the value determined as the idiosyncratic information in the anonymization processing (See Paragraph [0291]: A filter can be utilized that is able to delete, erase, or remove non-permitted data, which the Examiner is interpreting the filter determining either permitted or non-permitted data to encompass determined as the idiosyncratic information in the anonymization processing.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the apparatus of Takahata/Sevenster to include delete the 
As per claim 4, Takahata/Sevenster discloses the apparatus of claim 1 and Takahata/Sevenster/Moore discloses the apparatus of claim 2 as described above. Takahata/Sevenster may not explicitly teach wherein the processing circuitry is further configured to set the value determined as the idiosyncratic information to a value of a broader concept in the anonymization processing.
Moore teaches an apparatus wherein the processing circuitry is further configured to set the value determined as the idiosyncratic information to a value of a broader concept in the anonymization processing (See Paragraphs [0189]-[0190]: Individuals can be provided with any desired level of anonymity and content can be formatted for display through a formatting service that interprets various types of data, which the Examiner is interpreting a formatting service to encompass a broader concept.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the apparatus of Takahata/Sevenster to include set the value determined as the idiosyncratic information to a value of a broader concept in the anonymization processing as taught by Moore. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Takahata/Sevenster with Moore with the motivation of improving security, privacy, data integrity, and quality of service (See Background of Moore in Paragraph [0060]).
As per claim 5, Takahata/Sevenster discloses the apparatus of claim 1 and Takahata/Sevenster/Moore discloses the apparatus of claim 2 as described above. Takahata further teaches wherein the condition-matched medical information after being subjected to the anonymization processing is transmitted to the user (See Paragraphs [0456]-[0462]: A process is described for communication between the user and the controller can communicate results to the user.).
As per claim 6, Takahata/Sevenster discloses the apparatus of claim 1 and Takahata/Sevenster/Moore discloses the apparatus of claim 2 as described above. Takahata may not explicitly teach wherein the condition-matched medical information after being subjected to the anonymization processing is output to the storage.
Sevenster teaches an apparatus wherein the condition-matched medical information after being subjected to the anonymization processing is output to the storage (See Paragraph [0057]: The user can select a status value of a risk parameter from status values predicted by health prediction component and the user-system interaction can be stored in the electronic storage, which the Examiner is interpreting to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the apparatus of Takahata to include the condition-matched medical information after being subjected to the anonymization processing is output to the storage as taught by Sevenster. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Takahata with Sevenster with the motivation of improving user assessments (See Background of Sevenster in Paragraph [0002]).
As per independent claim 13, Takahata discloses a medical information management apparatus, comprising processing circuitry configured to: extract the key and the value from the 
While Takahata teaches an apparatus for extract the key and the value from the essential medical information, calculate a matching rate being a proportion of the value included in the essential medical information to the entire medical information stored in the storage, and determine that the value is idiosyncratic information when the matching rate is equal to or less than a threshold set with respect to the key, Takahata may not explicitly teach search medical information stored in a storage, when accepting a search request of the medical information including a key being an item of information regarding a patient and a value being contents of the key from a user, and extract the medical information which matches a search condition as condition-matched medical information.
Sevenster teaches an apparatus for search medical information stored in a storage, when accepting a search request of the medical information including a key being an item of information regarding a patient and a value being contents of the key from a user, and extract the medical information which matches a search condition as condition-matched medical information (See Paragraphs [0040]-[0042]: A health record management component may extract health data from medical information, the health record management component may search the medical information for condition-specific health data, the health record management component may determine risk parameters by extracting information from multiple different types of information items of medical information, which the Examiner is interpreting to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the apparatus of Takahata to include search medical information stored in a storage, when accepting a search request of the medical information including a key being an item of information regarding a patient and a value being contents of the key from a user, and extract the medical information which matches a search condition as condition-matched medical information as taught by Sevenster. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Takahata with Sevenster with the motivation of improving user assessments (See Background of Sevenster in Paragraph [0002]).
While Takahata/Sevenster teaches the apparatus described above, Takahata may not explicitly teach classify the keys included in the condition-matched medical information into a key which is essential and a key which is not essential in terms of a purpose of utilization, and delete the key which is not essential and a value corresponding to the key which is not essential from the condition-matched medical information to generate essential medical information.
Moore teaches an apparatus to classify the keys included in the condition-matched medical information into a key which is essential and a key which is not essential in terms of a purpose of utilization, and delete the key which is not essential and a value corresponding to the key which is not essential from the condition-matched medical information to generate essential medical information (See Paragraph [0291]: A process is described to identify data that is non-permitted data from the permitted data and the filter will extract, remove, delete, erase, log, or direct to a file, which the Examiner is interpreting the process to identify permitted data from non-permitted data to encompass classify the keys included in the condition-matched medical information into a key which is essential and a key which is not essential in terms of a purpose of utilization when combined with  the teachings of Takahata and Sevenster in reference to the medical information environment.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the apparatus of Takahata/Sevenster to include classify the keys included in the condition-matched medical information into a key which is essential and a key which is not essential in terms of a purpose of utilization, and delete the key which is not essential and a value corresponding to the key which is not essential from the condition-matched medical information to generate essential medical information as taught by Moore. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Takahata/Sevenster with Moore with the motivation of improving security, privacy, data integrity, and quality of service (See Background of Moore in Paragraph [0060]).
As per claim 14, Takahata/Sevenster/Moore discloses the apparatus of claim 13 as described above. Takahata/Sevenster may not explicitly teach receive a confirmation result from 
Moore teaches an apparatus to receive a confirmation result from the user, and perform anonymization processing on the essential medical information when the confirmation result requests processing to perform anonymization (See Paragraph [0275]: Anonymity can be provided to users accessing the pools or to the pools or sources of data, and the infrastructure that is provided can provide different views of pools according to a user type, user identity, or the like, which the Examiner is interpreting the anonymity of source data and providing the data based on the user accessing to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the apparatus of Takahata/Sevenster to include receive a confirmation result from the user, and perform anonymization processing on the essential medical information when the confirmation result requests processing to perform anonymization as taught by Moore. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Takahata/Sevenster with Moore with the motivation of improving security, privacy, data integrity, and quality of service (See Background of Moore in Paragraph [0060]).
As per claim 15, Takahata/Sevenster/Moore discloses the apparatus of claims 13-14 as described above. Takahata/Sevenster may not explicitly teach wherein the processing circuitry is further configured to delete the value determined as the idiosyncratic information in the anonymization processing.
Moore teaches an apparatus wherein the processing circuitry is further configured to delete the value determined as the idiosyncratic information in the anonymization processing (See Paragraph [0291]: A filter can be utilized that is able to delete, erase, or remove non-
As per claim 16, Takahata/Sevenster/Moore discloses the apparatus of claims 13-14 as described above. Takahata/Sevenster may not explicitly teach wherein the processing circuitry is further configured to set the value determined as the idiosyncratic information to a value of a broader concept in the anonymization processing.
Moore teaches an apparatus wherein the processing circuitry is further configured to set the value determined as the idiosyncratic information to a value of a broader concept in the anonymization processing (See Paragraphs [0189]-[0190]: Individuals can be provided with any desired level of anonymity and content can be formatted for display through a formatting service that interprets various types of data, which the Examiner is interpreting a formatting service to encompass a broader concept.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the apparatus of Takahata/Sevenster to include to set the value determined as the idiosyncratic information to a value of a broader concept in the anonymization processing as taught by Moore. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify 
As per claim 17, Takahata/Sevenster/Moore discloses the apparatus of claims 13-14 as described above. Takahata further teaches the essential medical information after being subjected to the anonymization processing is transmitted to the user (See Paragraphs [0456]-[0462]: A process is described for communication between the user and the controller can communicate results to the user.).
As per claim 18, Takahata/Sevenster discloses the apparatus of claims 13-14 as described above. Takahata may not explicitly teach the essential medical information after being subjected to the anonymization processing is output to the storage.
Sevenster teaches an apparatus for the essential medical information after being subjected to the anonymization processing is output to the storage (See Paragraph [0057]: The user can select a status value of a risk parameter from status values predicted by health prediction component and the user-system interaction can be stored in the electronic storage, which the Examiner is interpreting to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the apparatus of Takahata to include the essential medical information after being subjected to the anonymization processing is output to the storage as taught by Sevenster. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Takahata with Sevenster with the motivation of improving user assessments (See Background of Sevenster in Paragraph [0002]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. McEwing et al. (U.S. Patent Pre-Grant Publication No. 2020/0350072), describes a device and method for improved diagnosis and treatment of patients by searching past patient records, Marchosky (U.S. Patent Pre-Grant Publication No. 2003/0050803), describes a system and proves for providing a computerized medical and biographical records database and diagnostic information, and Wilson et al. (“Case-Based Decision Support for Intelligent Patient Knowledge Management”), describes a system that can assist caregivers in automatically searching through and providing decision support for pre-screening medical diagnosis.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bennett Stephen Erickson whose telephone number is (571) 270-3690.  The examiner can normally be reached on Monday - Thursday: 8:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/B.S.E./Examiner, Art Unit 3626                                                                                                                                                                                                        
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626